                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                  No. 5:19-cv-00542-D

J AND M GUTIERREZ, INC                          )
   d/b/a Tropicana Foods,                       )
                                                )
        Plaintiff,                              )        PROTECTIVE ORDER
                                                )
   v.                                           )
                                                )
UNITED STATES DEPARTMENT OF                     )
AGRICULTURE,                                    )
                                                )
        Defendant.                              )


        This matter is before the Court on the Motion for Protective Order filed by

Defendant relating to procedures necessary for handling and using documents to be filed

as part of Defendant's motion for summary judgment.

        For good cause shown, and without objection from Plaintiff, it is hereby

ORDERED as follows:

        1.    The Administrative Record ("the Record") in this matter will be held in

strict confidence. Right of access to such material shall be limited to the counsel for

parties, their paralegals and other employees, expert witnesses in their employ, and any

other person authorized by counsel to examine such materials in connection with this

case. Right of access of the material is limited to the purposes oflitigation in this case.

        2.    Any person having access to this material shall be informed that it is

confidential and subject to a nondisclosure order by this Court. Individuals to whom this

material is made available are bound by the restrictions in this Protective Order.

                                            1
Counsel for the parties shall take reasonable steps to ensure that individuals in their

employ and persons mutually authorized by all counsel to examine such materials

comply with this Protective Order.

      3.     Those having right of access to the Record in this case shall use such

material and information derived therefrom only for purposes of litigating this case.

Counsel for plaintiff and defendant shall not use or disclose, and shall take all reasonable

steps to prevent the use or disclosure of, such material or information for any other

reason.

      4.     Except as provided in Paragraph 3, the substance of the information

contained in the Record described above shall not be disclosed by any means whatsoever

by those having right of access to the material.

      5.     Except as provided in Paragraph 3, no person having access to the Record

described above shall make public disclosure of those materials.

      6.     Material subject to this Protective Order shall not be further reproduced

except in connection with its use in this case. Any reproductions of materials subject to

this Protective Order shall also be subject to the terms of this Protective Order.

      7.     All materials subject to this Protective Order shall be destroyed within 60

days of the conclusion of all trial and appellate proceedings in this case. In the event

that any copies of the foregoing material are made, all such copies shall be destroyed

within 60 days of the conclusion of all trial and appellate proceedings. Once the material

is destroyed, the USAO shall be so notified.

      SO ORDERED, this Z...sd"ay of May, 2021.


                                            2
United States Magistrate Judge




   3
